TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-02-00685-CR




                                       Nakota Bible, Appellant


                                                    v.


                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
           NO. 97-854-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING




                Nakota Bible seeks to appeal his conviction for attempted aggravated sexual assault for the

purpose of asserting a claim of actual innocence. Sentence was imposed in this cause on June 1, 1998.

The notice of appeal was filed on October 25, 2002. Clearly, the notice of appeal was not timely. See

Tex. R. App. P. 26.2(a). We lack jurisdiction to dispose of the purported appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996). Bible may advance his claim in a post-

conviction habeas corpus proceeding. See Ex parte Franklin, 72 S.W.3d 671 (Tex. Crim. App. 2002);

Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                               Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: November 15, 2002

Do Not Publish




                                                  2